GOODE, J.
This plaintiff recovered a judgment for $37.50 for a mule colt alleged to have been killed by lightning. Defendant had issued to plaintiff an insurance policy which would cover such a loss, but the judgment must be reversed because there is no evidence whatever in the record that the mule was killed by lightning. It was only four days-old when found dead. The evidence regarding its death as given by plaintiff and another witness is that the colt was seen in the pasture about nine o’clock in the morning apparently well and at six o’clock the following morning was found dead, lying in the edge of a shallow stream about eight or. ten feet from a wire fence. A storm had raged during the night, accompanied by thunder and lightning; but there was no sign either on the body of the mule or *227in its vicinity that lightning had struck it. Its body Aras not burnt, or abraded, or the skin broken in any way. At least those who saw it detected nothing of the kind. The testimony of various experts goes to prove colts under ten days old are delicate and very subject to death from natural causes. To conclude the colt was killed by lightning would be a pure conjecture unsupported by any proof whatever, except that it was found dead after a thunder storm. It lay ten feet from a wire fence when found, but no sign was seen of lightning having struck the fence. The judgment is without evidence to support it and must be reversed. [Ulrich v. Osborn, 106 Mo. App. 492, 81 S. W. 228; Long v. Moon, 107 Mo. 384, 17 S. W. 810.] It is so ordered.
All concur.